

Exhibit 10.5








JOINDER AGREEMENT
October 14, 2016


Reference is made to that certain Credit Agreement, dated as of August 23, 2016
(as amended, amended and restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”) among Westlake Chemical Corporation,
the other Borrowers referred to therein, the Guarantors referred to therein, the
Lenders party thereto, the Issuing Banks party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent. Terms defined in the Credit Agreement are used
herein with the same meanings.


NOW, THEREFORE, the Administrative Agent and the entities listed on Schedule I
hereof (each, a “New Guarantor” and collectively, the “New Guarantors”) each in
its capacity as a Guarantor, hereby agrees as follows:


1.    Joinder as Guarantor. In accordance with ‎Section 5.10(a) of the Credit
Agreement, each New Guarantor by its signature below becomes a Guarantor under
the Credit Agreement with the same force and effect as if originally named
therein as a Guarantor, but in any event subject to the same terms, provisions
and limitations set forth in ‎Article XI of the Credit Agreement. Each New
Guarantor hereby agrees to all the terms and provisions of the Credit Agreement
applicable to it as a Guarantor. Each reference to a Guarantor in the Credit
Agreement shall be deemed to include each New Guarantor.


2.     Representations and Warranties. Each New Guarantor represents and
warrants that each of the representations and warranties set forth in the Credit
Agreement and applicable to the undersigned is true in all material respects on
and as of the date hereof, except to the extent any such representation and
warranty (i) expressly relates to an earlier date in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects.


4.    Severability. Any provision of this Joinder Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


5.     Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile or electronic transmission shall be
as effective as delivery of an original executed counterpart of this Joinder
Agreement.


6.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.


7.     Notices. All notices, requests and demands to or upon each New Guarantor,
the Administrative Agent or any Lender shall be governed by the terms of
‎Section 9.01 of the Credit Agreement.


8.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.




[Signature Pages Follow]






--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
                
LAGOON LLC
AXIALL CORPORATION
AXIALL HOLDCO, INC.
AXIALL NOTECO, INC.
AXIALL OHIO, INC.
AXIALL, LLC
EAGLE HOLDCO 3 LLC
EAGLE NATRIUM LLC
EAGLE PIPELINE, INC.
EAGLE SPINCO INC.
EAGLE US 2 LLC
GEORGIA GULF LAKE CHARLES, LLC
PHH MONOMERS, LLC
PLASTIC TRENDS, INC.
ROME DELAWARE CORPORATION
ROYAL BUILDING PRODUCTS (USA) INC.
ROYAL PLASTICS GROUP (U.S.A.) LIMITED
ROYAL WINDOWS AND DOOR PROFILES PLANT 13 INC.
ROYAL WINDOWS AND DOOR PROFILES PLANT 14 INC.


as Guarantors


By:    /s/ Albert Chao            
Name: Albert Chao
Title: President






[Signature Page to Joinder of New Guarantors]

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ John Kushnerick
Name: John Kushnerick
Title: Executive Director









[Signature Page to Joinder of New Guarantors]

--------------------------------------------------------------------------------










Schedule I
New Guarantors


LAGOON LLC
AXIALL CORPORATION
AXIALL HOLDCO, INC.
AXIALL NOTECO, INC.
AXIALL OHIO, INC.
AXIALL, LLC
EAGLE HOLDCO 3 LLC
EAGLE NATRIUM LLC
EAGLE PIPELINE, INC.
EAGLE SPINCO INC.
EAGLE US 2 LLC
GEORGIA GULF LAKE CHARLES, LLC
PHH MONOMERS, LLC
PLASTIC TRENDS, INC.
ROME DELAWARE CORPORATION
ROYAL BUILDING PRODUCTS (USA) INC.
ROYAL PLASTICS GROUP (U.S.A.) LIMITED
ROYAL WINDOWS AND DOOR PROFILES PLANT 13 INC.
ROYAL WINDOWS AND DOOR PROFILES PLANT 14 INC.



